618 N.W.2d 379 (2000)
SOUTH MACOMB DISPOSAL AUTHORITY, a municipal corporation, Plaintiff-Appellee,
v.
WESTCHESTER FIRE INSURANCE COMPANY, a New York corporation; Evanston Insurance Company, an Illinois corporation; International Surplus Lines Insurance Company, an Illinois corporation; and National Surety Corporation, a New York corporation, Citizens Insurance Company of America, a Michigan corporation, Defendants, and
Cranford Insurance Company, a Delaware corporation; International Insurance Company, Defendants-Appellants.
Docket No. 117910, COA No. 230098.
Supreme Court of Michigan.
October 19, 2000.
On order of the Court, the motion for immediate consideration is considered, and it is GRANTED. The application for leave to appeal is also considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.
MARILYN J. KELLY, J., would remand this matter to the Court of Appeals for expedited consideration as on leave granted of the issue whether the trial of this matter should be by jury.